Order entered October    /‘7, 2012




                                              In The
                                     QEotirt of Zippcat
                            jfiftb itritt of 1rexa at 1aUa
                                       No. 05-12-00667-CR

                            JOSE LUIS COVARRUBIAS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 283rd District Court
                                     Dallas County, Texas
                              Trial Court Cause No. F1l-00784-T

                                            ORDER

          The Court GRANTS appellant’s October 2, 2012 motion to supplement the clerk’s

record.

          We ORDER the Dallas County District Clerk to file a supplemental clerk’s record within

FIFTEEN DAYS from the date of this order that includes: 1) appellant’s original motion to

dismiss the indictment; 2) the supporting brief to the original motion to dismiss the indictment;

3) appellant’s amended motion to dismiss the indictment; and 4) the State’s responses to the

motions.
       We ORDER the Clerk of the Court to send a copy of this order to Gary Fitzsimrnons,

Dallas C’ountv District Clerk, and counsel for all parties.




                                                       CATOLYN WRIGHT/
                                                       CHIE1 JUS FICE